United States Court of Appeals
                      For the First Circuit


No. 03-2364

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                  CARLOS HUMBERTO CABRERA-POLO,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on July 16, 2004 is corrected
as follows:

     On cover page, delete "Sonia I. Torres-Pabón and Thomas F.
Klumper" and insert "Sonia I. Torres-Pabón, Thomas F. Klumper and
Nelson Pérez-Sosa," . . .